


110 HR 1071 RH: September 11 Family Humanitarian

U.S. House of Representatives
2008-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 584
		110th CONGRESS
		2d Session
		H. R. 1071
		[Report No.
		  110–909]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 15, 2007
			Mrs. Maloney of New
			 York (for herself, Mr. King of New
			 York, Mr. Nadler,
			 Mr. Serrano,
			 Mr. Israel,
			 Mr. Engel,
			 Mr. Berman,
			 Ms. Schakowsky,
			 Mr. Hare, and
			 Mr. Rangel) introduced the following
			 bill; which was referred to the
			 Committee on the
			 Judiciary
		
		
			October 3, 2008
			Additional sponsors: Mr.
			 Grijalva, Mr. Ackerman,
			 Mr. Sires,
			 Mr. Burton of Indiana,
			 Mr. Pallone,
			 Mr. Lantos,
			 Ms. Clarke,
			 Mr. Holt, Mr. Weiner, and Mr.
			 Shays
		
		
			October 3, 2008
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on February 15, 2007
		
		A BILL
		To provide the nonimmigrant spouses and
		  children of nonimmigrant aliens who perished in the September 11 terrorist
		  attacks an opportunity to adjust their status to that of an alien lawfully
		  admitted for permanent residence, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 September 11 Family Humanitarian
			 Relief and Patriotism Act.
		2.Adjustment of status for
			 certain nonimmigrant victims of terrorism
			(a)Adjustment of
			 status
				(1)In
			 generalThe status of any alien described in subsection (b) shall
			 be adjusted by the Secretary of Homeland Security to that of an alien lawfully
			 admitted for permanent residence, if the alien—
					(A)applies for such
			 adjustment not later than 2 years after the date on which the Secretary
			 promulgates final regulations to implement this section; and
					(B)is otherwise admissible
			 to the United States for permanent residence, except in determining such
			 admissibility the grounds for inadmissibility specified in paragraphs (4), (5),
			 (6)(A), (7)(A), and (9)(B) of section 212(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)) shall not apply.
					(2)Rules in applying
			 certain provisionsIn the case of an alien described in
			 subsection (b) who is applying for adjustment of status under this
			 section—
					(A)the provisions of section
			 241(a)(5) of the Immigration and Nationality
			 Act shall not apply; and
					(B)the Secretary of Homeland
			 Security may grant the alien a waiver of the grounds of inadmissibility under
			 subparagraphs (A) and (C) of section 212(a)(9) of such Act.
					In
			 granting waivers under subparagraph (B), the Secretary shall use standards used
			 in granting consent under subparagraphs (A)(iii) and (C)(ii) of such section
			 212(a)(9).(3)Relationship of
			 application to certain ordersAn alien present in the United
			 States who has been ordered excluded, deported, removed, or ordered to depart
			 voluntarily from the United States under any provision of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.) may, notwithstanding such order, apply for adjustment of
			 status under paragraph (1). Such an alien may not be required, as a condition
			 of submitting or granting such application, to file a separate motion to
			 reopen, reconsider, or vacate such order. If the Secretary of Homeland Security
			 grants the application, the Secretary shall cancel the order. If the Secretary
			 renders a final administrative decision to deny the application, the order
			 shall be effective and enforceable to the same extent as if the application had
			 not been made.
				(b)Aliens eligible for
			 adjustment of statusThe benefits provided by subsection (a)
			 shall apply to any alien who—
				(1)was lawfully present in
			 the United States as a nonimmigrant alien described in section 101(a)(15) of
			 the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(15)) on September 10, 2001;
				(2)was, on such date, the
			 spouse, child, dependent son, or dependent daughter of an alien who—
					(A)was lawfully present in
			 the United States as a nonimmigrant alien described in section 101(a)(15) of
			 the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(15)) on such date; and
					(B)died as a direct result
			 of a specified terrorist activity; and
					(3)was deemed to be a
			 beneficiary of, and by, the September 11th Victim Compensation Fund of 2001 (42
			 U.S.C. 40101).
				(c)Stay of removal; work
			 authorization
				(1)In
			 generalThe Secretary of Homeland Security and the Attorney
			 General shall provide by regulation for an alien subject to a final order of
			 removal to seek a stay of such order based on the filing of an application
			 under subsection (a).
				(2)During certain
			 proceedingsNotwithstanding any provision of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.), the Attorney General shall not order any alien to be
			 removed from the United States, if the alien is in removal proceedings under
			 any provision of such Act and has applied for adjustment of status under
			 subsection (a), except where the Secretary has rendered a final administrative
			 determination to deny the application.
				(3)Work
			 authorizationThe Secretary of Homeland Security shall authorize
			 an alien who has applied for adjustment of status under subsection (a) to
			 engage in employment in the United States during the pendency of such
			 application.
				(d)Availability of
			 administrative reviewThe Secretary of Homeland Security shall
			 provide to applicants for adjustment of status under subsection (a) the same
			 right to, and procedures for, administrative review as are provided to—
				(1)applicants for adjustment
			 of status under section 245 of the Immigration
			 and Nationality Act; or
				(2)aliens subject to removal
			 proceedings under section 240 of such Act.
				3.Cancellation of removal
			 for certain immigrant victims of terrorism
			(a)In
			 generalSubject to the provisions of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.), other than subsections (b)(1), (d)(1), and (e) of section
			 240A of such Act (8 U.S.C. 1229b), the Attorney General shall, under such
			 section 240A, cancel the removal of, and adjust to the status of an alien
			 lawfully admitted for permanent residence, an alien described in subsection
			 (b), if the alien applies for such relief.
			(b)Aliens eligible for
			 cancellation of removalThe benefits provided by subsection (a)
			 shall apply to any alien who—
				(1)was, on September 10,
			 2001, the spouse, child, dependent son, or dependent daughter of an alien who
			 died as a direct result of a specified terrorist activity; and
				(2)was deemed to be a beneficiary of, and by,
			 the September 11th Victim Compensation Fund of 2001 (49 U.S.C. 40101).
				(c)Stay of removal; work
			 authorization
				(1)In
			 generalThe Secretary of Homeland Security and the Attorney
			 General shall provide by regulation for an alien subject to a final order of
			 removal to seek a stay of such order based on the filing of an application
			 under subsection (a).
				(2)Work
			 authorizationThe Secretary of Homeland Security shall authorize
			 an alien who has applied for cancellation of removal under subsection (a) to
			 engage in employment in the United States during the pendency of such
			 application.
				(d)Motions To reopen
			 removal proceedingsNotwithstanding any limitation imposed by
			 law on motions to reopen removal proceedings (except limitations premised on an
			 alien’s conviction of an aggravated felony (as defined in section 101(a)(43) of
			 the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(43))), any alien who has become eligible for cancellation of
			 removal as a result of the enactment of this section may file one motion to
			 reopen removal proceedings to apply for such relief. The Secretary of Homeland
			 Security and the Attorney General shall designate a specific time period in
			 which all such motions to reopen are required to be filed. The period shall
			 begin not later than 60 days after the date of the enactment of this Act and
			 shall extend for a period not to exceed 240 days.
			4.ExceptionsNotwithstanding any other provision of this
			 Act, an alien may not be provided relief under this Act if the alien is—
			(1)inadmissible under
			 paragraph (2) or (3) of section 212(a) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)), or deportable under paragraph (2) or (4) of section 237(a) of such
			 Act (8 U.S.C. 1227(a)), including any individual culpable for a specified
			 terrorist activity; or
			(2)a member of the family of
			 an alien described in paragraph (1).
			5.Evidence of
			 deathFor purposes of this
			 Act, the Secretary of Homeland Security and the Attorney General shall use the
			 standards established under section 426 of the Uniting and Strengthening
			 America by Providing Appropriate Tools Required to Intercept and Obstruct
			 Terrorism (USA PATRIOT ACT) Act of 2001 in determining whether death occurred
			 as a direct result of a specified terrorist activity.
		6.Definitions
			(a)Application of
			 Immigration and Nationality Act
			 provisionsExcept as otherwise specifically provided in this Act,
			 the definitions used in the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.) (excluding the definitions
			 applicable exclusively to title III of such Act) shall apply in the
			 administration of this Act.
			(b)Specified terrorist
			 activityFor purposes of this Act, the term specified
			 terrorist activity means any terrorist activity conducted against the
			 Government or the people of the United States on September 11, 2001.
			
	
		October 3, 2008
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
